Citation Nr: 1136195	
Decision Date: 09/26/11    Archive Date: 10/03/11

DOCKET NO.  05-04 195	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for a low back disability, to include degenerative disc disease of the spine with L5-S1 spondylolisthesis.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S.J. Janec, Counsel

INTRODUCTION

The Veteran had active service from September 1964 to August 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  The claim was previously before the Board in January 2007, October 2007, October 2009, and March 2011 when it was remanded for further development.  

In April 2006, a Central Office hearing was held before the undersigned Veterans Law Judge and a transcript of that hearing is of record. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In October 2009, the Board remanded the issue on appeal in order to obtain a new VA examination.  In March 2011, the Board again remanded the issue concluding that there had not been substantial compliance with the October 2009 remand.  Another VA examination and opinion was provided in April 2011.  However, the Board again finds that there has not been substantial compliance with the mandates of the Board's prior remands.  Hence, another remand is required.  See Dyment v. West, 13 Vet. App. 141 (1999) (noting that a remand is not required under Stegall v. West, 11 Vet. App. 268 (1998) where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  

The Veteran contends, in essence, that he has a low back disability that was aggravated by service.  Although no chronic back disability was noted at service entry or upon discharge, the record contains:  an April 2004 private medical statement noting that the Veteran had spondylolisthesis during his teenage years (the Board observes that the Veteran was 20 years old at the time he entered active duty - clearly after his teenage years); the Veteran's assertions of back problems from the time he was a teenager (see for example, the December 2003 VA General Medical Examination Report); the Veteran's sworn testimony that he did not injure his back as a teenager, he was not told that he had spondylosis when he was a teenager, and he did not see any doctor about back pain prior to service, but that he has experienced back pain continuously since service (see for example, the April 2006 Board hearing transcript, pages 10 and 18); the Veteran's assertions of two lifting injuries during military service in Korea in 1965; and a July 2006 lay statement from a fellow serviceman recalling that the Veteran experienced back pain in service.  

The record also shows that the Veteran has been unemployed since December 1988 when he sustained a work-related back injury.  The disability determination records reveal that the Veteran was thrown out of the back doors of a vehicle on prison property.  He went head first, flipped over and hit his back when he landed on a dirt road.  The current evidence shows that the Veteran's back disability consists of spondylolisthesis at L5-S1; L5 spondylolysis, moderate degeneration at L4-L5; and posttraumatic superior endplate compression of L1 vertebral body.  The most recent VA examination report dated in April 2011 did not fully address the Board's questions with regard to preexistence, aggravation, etc.  Hence, the Board finds that another remand is necessary.  

After all pertinent records have been obtained, the Veteran must be afforded an appropriate VA orthopedic examination to determine whether he has a low back disability that preexisted service; began in service; was aggravated during service; or is otherwise related to service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain any pertinent medical records from the Bronx, New York, VA Medical Center, dated since May 2011.

2.  The RO should obtain any pertinent records pertaining to any claim filed by the Veteran for Workers' Compensation benefits after his December 1988 work injury.  

3.  The Veteran should be scheduled for a VA orthopedic examination to determine the nature, extent, onset and etiology of any back disabilities found to be present.  All indicated studies should be performed, and all findings should be reported in detail.  The claims files should be made available to and reviewed by the examiner.  

The examiner should state the likelihood that any low back disability found to be present existed prior to service.  If the examiner concludes that a low back disability existed prior to service, the examiner should indicate the likelihood that the disability worsened during service.  The examiner must point to specific evidence (either clinical or lay evidence) in the file to support the assertion of preexistence and aggravation and provide a rationale for the opinion.  

If the examiner concludes that it is not likely that the Veteran had a low back disability that preexisted service, the examiner must opine as to whether it is at least as likely as not that any currently diagnosed low back disability is related to or had its onset during the Veteran's military service.  In offering this opinion, the examiner should specifically acknowledge and comment on the Veteran's report of two lifting injuries in service in 1965 and his report of continued back symptoms since service, as well as his documented December 1988 work injury.  A rationale for the opinion should be provided.  

4.  Then, the RO should re-adjudicate the Veteran's claim.  If the benefit sought on appeal is not granted, the RO should issue the Veteran and his representative a supplemental statement of the case and provide them with an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).  

